Citation Nr: 0303534	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  00-01 627	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wichita, Kansas




THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
duodenal ulcer.




ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel




INTRODUCTION

The appellant had active military service from July 22 to 
August 27, 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 RO rating decision from 
the RO in St. Paul, Minnesota.  The appellant subsequently 
relocated to Kansas, and his file was transferred to the 
Wichita, Kansas RO in September 1999.  This case was 
previously before the Board in September 2001, when it was 
remanded for additional development.

Although the appellant previously requested a hearing before 
the Board in his December 1999 Substantive Appeal, the 
appellant indicated in May 2001 that he would like a hearing 
before a Decision Review Officer at the RO instead.  The 
Board notes that the appellant failed to report for such a 
hearing scheduled in August 2001.  


FINDINGS OF FACT

1.  Service connection for a duodenal ulcer was denied by a 
December 1969 Winston-Salem, North Carolina RO decision.  
There was no appeal.  

2.  The evidence associated with the claims file subsequent 
to the December 1969 Winston-Salem, North Carolina RO 
decision is not so significant that it must be considered in 
order to decide the merits of the claim of service connection 
for a duodenal ulcer.


CONCLUSION OF LAW

No new and material evidence has been submitted to reopen a 
claim of service connection for a duodenal ulcer.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that, although his duodenal ulcer 
condition preexisted service, this condition was aggravated 
by service.  

By rating action in December 1969, the RO in Winston-Salem, 
North Carolina denied the appellant's claim of entitlement to 
service connection for a duodenal ulcer.  He was notified of 
this decision and of his appellate rights that same month, 
but he did not appeal. Consequently, that decision is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.302, 20.1103 (2002).

As the December 1969 RO rating decision is deemed to be 
final, see 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 20.200, 
20.302, 20.1103, the duodenal ulcer claim may now be reopened 
only if new and material evidence has been submitted since 
the last final disallowance.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2002); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.156(a) (2002)) (new and material evidence is defined 
differently for claims filed on or after August 29, 2001). 

In the December 1969 decision, the Winston-Salem RO denied 
the appellant's duodenal ulcer claim on the basis that the 
appellant was diagnosed with active ulcer disease prior to 
his enlistment in service and the evidence of record did not 
show that this condition was aggravated by service.  

The Board has reviewed the evidence associated with the 
claims folder since the December 1969 denial, and finds that 
new and material evidence has not been presented.  

In its December 1969 rating decision, the Winston-Salem RO 
noted that the appellant had had a history of abdominal pain 
prior to his entry into service.  The appellant did not offer 
any complaint of his disability on his induction into 
service.  The Winston-Salem RO noted that immediately after 
his induction into service, the appellant had had repeated 
abdominal pains and one episode of hematemesis.  (The Board 
notes, as discussed in the September 2001 remand, the 
appellant's pertinent service medical records are now missing 
from the claims file.)  The evidence available at the time of 
the December 1969 RO denial also included private treatment 
records dated in September 1969 which show that the appellant 
was diagnosed with acute pylorospasm with a possible duodenal 
ulcer.  The private medical records also indicate that the 
appellant had been hospitalized in February 1969 for an acute 
duodenal ulcer, and that he gave a history of having an ulcer 
in February 1967.  Also of record was the appellant's VA Form 
DD 214, which indicated that the appellant was discharged 
from active duty because a medical board had determined that 
the appellant had a disability that had existed prior to his 
entry on active duty.  The VA Form DD 214 also showed that 
the appellant had had no time lost.  

The evidence obtained in connection with the appellant's 
current attempt to reopen includes private medical records 
dated in February 1969 which indicate that the appellant was 
diagnosed with acute pylospasm with duodenal ulcers, and with 
an ulcer of the pyloric canal.  An undated treatment record 
indicates that the appellant had had spasticity and edema in 
the duodenal bulb with an ulcer in its base.  He was 
diagnosed with pylorospasm and a possible shallow ulcer in 
the pyloric canal.  

VA treatment records dated from December 1997 to November 
1999 indicate that the appellant was diagnosed with 
gastroesophageal reflux disease, a history of peptic ulcer 
disease with upper gastrointestinal bleeding, and bleeding 
ulcers.  

In his December 1999 Substantive Appeal, the appellant 
requested that the Wichita, Kansas RO obtain his personnel 
and disciplinary records.  The appellant argued that these 
records would show that due to his duress in service, the 
appellant was absent without leave, and accepted an honorable 
discharge instead of undergoing abdominal surgery.  

In a June 2002 statement, the appellant reported that during 
his period of active duty, he had almost drowned because he 
was unable to swim due to his bleeding ulcers.  The appellant 
suggested that his ulcers were aggravated by service because 
he did not receive proper medical treatment for them in 
service.  The appellant reported that because he was afraid 
to complain about his medical problems, he was absent without 
leave for one day.  

VA treatment records dated in June 2002 indicate that the 
appellant was diagnosed with active diverticular disease.

The Board finds that these new records and statements do not 
constitute evidence that is new and material as defined by 
38 C.F.R. § 3.156(a).  Although some of the additional 
evidence was not previously on file, it merely confirms what 
was already known-that the appellant has duodenal ulcers, 
and that the appellant had suffered from duodenal ulcers 
prior to service.  Such redundancy does not amount to new and 
material evidence.  The Board points out that the absence of 
evidence that linked any duodenal ulcer to service, 
specifically that the appellant's duodenal ulcer disease was 
aggravated by service, was the basis of the earlier RO 
denial.  Although the recently submitted evidence indicates 
that the appellant still suffers from duodenal ulcers, there 
is no new medical evidence to support his claim that his 
duodenal ulcers underwent a worsening during his military 
service.  That is, the evidence submitted after the December 
1969 final denial includes no evidence that specifically 
indicates that the appellant's preexisting duodenal ulcer 
condition was aggravated by service, or is otherwise related 
to his period of military service.  In other words, the newly 
presented evidence does not tend to show anything that had 
not already been demonstrated by the evidence previously of 
record, at least on the salient points.  

The Board has considered the contentions of the appellant 
that his duodenal ulcer condition was aggravated by service.  
However, the record is silent for any medical evidence 
demonstrating that the appellant's duodenal ulcer disease was 
aggravated by his period of military service, or that the 
appellant's duodenal ulcers are otherwise related to service.  
In fact, the only evidence that links the appellant's 
duodenal ulcers to his period of active duty are the 
appellant's own statements.  In this regard, the Board points 
out that, as the appellant is a lay person without any 
apparent medical expertise and/or training, he is not 
competent to provide medical diagnoses, or opinions on 
matters of medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  As such, his statements are 
insufficient to establish that any duodenal ulcer condition 
was incurred in or aggravated by active service, or is 
otherwise related to service.  Thus, his statements are 
insufficient to reopen his claim for service connection. 

Accordingly, the Board concludes that the evidence submitted 
subsequent to the December 1969 Winston-Salem RO decision is 
not "new and material" as contemplated by 38 C.F.R. 
§ 3.156(a).  As the additional evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the appellant's claim, it is not material.  See 
38 U.S.C.A. § 5108.  Thus, the appellant's claim of 
entitlement to service connection for duodenal ulcers is not 
reopened.  

In adjudicating the appellant's claim, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)), which became effective during 
the pendency of this appeal.  The Board has also considered 
the final regulations that VA issued to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45,620-
32 (Aug. 29, 2001) (codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The Act imposed certain notification 
requirements and clarified VA's duty to assist claimants in 
developing evidence pertinent to their claims.  The Act also 
eliminated the previous requirement that a claim be well 
grounded before VA's duty to assist arose.  In this regard, 
it should be pointed out that the question of whether new and 
material evidence has been presented is a jurisdictional 
question for the Board.  See Barnett v. Brown, 8 Vet. App. 1, 
4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167 (1996).  Even the Veterans Claims 
Assistance Act of 2000 recognizes this.  38 U.S.C.A. 
§ 5103A(f) (West 2002).  Consequently, the Board may not act 
to assist the appellant in the development of the claim 
unless new and material evidence is presented.  

As for the notification requirements of the VCAA, VA is 
required to inform the applicant of any information necessary 
to complete an application for VA benefits.  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the appellant's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
appellant, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) 
(codified at 38 C.F.R. § 3.159(b)); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

The Board finds that VA has complied with the notice 
requirements contained in § 5103(a).  From the outset, VA has 
informed the appellant of the grounds on which the St. Paul, 
Minnesota RO decided the claim and of the elements necessary 
to be granted the benefit sought.  The St. Paul RO informed 
the appellant in August 1999 of the basis for its denial.  
The statement of the case issued in November 1999 and the 
November 2002 supplemental statement of the case informed the 
appellant of the evidence needed to substantiate his 
underlying claim.  Additionally, the Wichita, Kansas RO 
notified the appellant in a June 2002 letter of the 
development of his claim, the type of evidence needed to 
prove his claim, and of which evidence, if any, would be 
obtained by the appellant, and which evidence, if any, would 
be retrieved by VA.  38 U.S.C.A. § 5103(a) (West 2002).  He 
was also provided with a recitation of the pertinent statutes 
and regulations, and discussion of the application of each to 
the evidence in the August 1999  rating decision, the 
November 1999 statement of the case, and the November 2002 
supplemental statement of the case.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board notes that pursuant to the Board's September 2001 
remand, the Wichita RO attempted to obtain copies of both the 
appellant's service personnel file and his service medical 
records, but was unable to locate them.  In addition, the 
Wichita RO obtained the appellant's private medical records 
and post-service VA treatment records.  However, the Board 
reiterates that the appellant's claim has not been reopened.  
Consequently, the Board does not have jurisdiction to act 
further.  See Barnett, supra; Butler, supra; 38 U.S.C.A. 
§ 5103A(f) (West 2002).  


ORDER

The application to reopen a claim of entitlement to service 
connection for a duodenal ulcer is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

